COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      Taj Mohammed v. D. 1050 W. Rankin, Inc.

Appellate case number:    01-13-00977-CV

Trial court case number: 1034730

Trial court:              Co Civil Ct at Law No 1 of Harris County

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record containing (1) the Defendant’s Motion to Dismiss Plaintiff’s Appeal for
Lack of Jurisdiction due to Plaintiff’s Failure to Timely File Appeal in Five Days from JP Court
Judgment against Landlord (dated August 9, 2013) and (2) Order Denying Defendant’s Motion
to Dismiss Signed in Court (dated August 21, 2013). See TEX. R. APP. P. 34.5(c)(1).

        The special clerk’s record shall be filed in the First Court of Appeals within 10 days of
the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.



Clerk’s signature: /s/ Christopher Prine


Date: November 13, 2014